OPINION ON STATE’S PETITION FOR DISCRETIONARY REVIEW
PER CURIAM.
Appellant was convicted of the offense of indecency with a child and punishment was assessed at imprisonment for four years in the Texas Department of Corrections. The Court of Appeals for the First Supreme Judicial District reversed and ordered an acquittal after finding the evidence insufficient. Lopez v. State, 651 S.W.2d 931 (Tex. App.—Houston [1st] 1983).
The Court of Appeals held that, since there was no outcry made by the victim within six months of the date of the offense and there was no corroboration of the victim’s testimony, the evidence was insufficient. The court below relied upon, in part, Hernandez v. State, 636 S.W.2d 617 (Tex.App.—San Antonio 1982). However, this Court reversed the Hernandez case. Hernandez v. State, 651 S.W.2d 746 (Tex.Cr.App.1983) (opinion on appellant’s motion for leave to file a motion for rehearing).
We do not decide if the evidence is sufficient at this time. However, the case is remanded to the Court of Appeals for reconsideration of the sufficiency of the evidence in light of Hernandez, supra.
The State’s petition for discretionary review is granted and the case is remanded to the Court of Appeals for reconsideration in light of this opinion.